               Case 3:20-cr-00016-RS Document 25 Filed 07/16/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant PATTON
 9
10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 20–016 RS
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE SENTENCING
16              v.                                         HEARING
17      CHARLES EUGENE PATTON,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for change of plea and sentencing on

22   September 15, 2020. Mr. Patton is currently detained at Santa Rita Jail. Because of the

23   COVID-19 pandemic, Santa Rita suspended contact visits in March. That ban has not yet been

24   lifted and likely will stay in place for the near future. Until contact visits are allowed again,

25   undersigned counsel and the Probation Officer assigned to the case cannot conduct an in-

26   person Pre-Sentence Report interview.

27           To allow time for the public health crisis to improve so that an in-person interview

28   becomes possible, the parties stipulate that the sentencing hearing shall be continued to

     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–016 RS
               Case 3:20-cr-00016-RS Document 25 Filed 07/16/20 Page 2 of 2



 1   November 10, 2020 at 2:30 PM. The parties further stipulate that the hearing on September 15,
 2   2020, shall remain on the calendar for change of plea.
 3
               IT IS SO STIPULATED.
 4

 5                    July 16, 2020                    DAVID L. ANDERSON
                      Dated                            United States Attorney
 6                                                     Northern District of California
 7                                                              /S
 8                                                     CHRISTOPHER VIEIRA
                                                       Special Assistant United States Attorney
 9
10
                      July 16, 2020                    STEVEN G. KALAR
11
                      Dated                            Federal Public Defender
12                                                     Northern District of California

13                                                               /S
                                                       ANGELA CHUANG
14                                                     Assistant Federal Public Defender
15
                                               ORDER
16
             For the reasons stated above, the Court CONTINUES the sentencing hearing for this
17
     case to November 10, 2020 at 2:30 PM. The currently scheduled hearing on September 15,
18
     2020, shall remain on the calendar for change of plea only.
19

20   IT IS SO ORDERED.

21
     DATED:                                          _____________________________
22                                                            HONORABLE RICHARD SEEBORG
23                                                            United States District Judge

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–016 RS
                                                   2
